Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-15, 18-19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (US 2019/0371763).
Regarding claim 1, Agarwal discloses a microelectronic assembly, comprising:
a first substrate (25) having a first bonding surface and a first microelectronic circuit element embedded into the first substrate, a portion of the first circuit element of the first substrate exposed at the first bonding surface of the first substrate [Fig.  1 and paragraphs 0048-0050];                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
a second substrate (30) having a first bonding surface and a first microelectronic circuit element embedded into the second substrate, a portion of the first circuit element of the second substrate exposed at the first bonding surface of the second substrate, the first bonding surface of the second substrate hybrid bonded (75) to the first bonding surface of the first substrate, coupling the first substrate to the second substrate and forming a stack [Fig. 1 and paragraphs 0048-0050];
a first molding (130) covering the side edges of at least the second substrate of the stack, forming a molded stack [Fig. 1];
a semiconductor interposer (20), the molded stack hybrid bonded to the interposer [Fig. 1]; and
a second molding (110/115) covering the molded stack and covering at least side                                                                                    edges of the interposer [Fig. 1].
Regarding claim 3, Agarwal discloses wherein the second molding (110/115) has a different composition than the first molding (130) [Fig. 1].
Regarding claim 4, Agarwal discloses wherein side edges of the first substrate (25) are misaligned relative to side edges of the second substrate (30) [Fig. 1].
Regarding claim 5, Agarwal discloses a first conductive via (145) electrically coupled to the first circuit element of the first substrate and extending at least partially through the first substrate [Fig. 1]. 
Regarding claim 6, Agarwal discloses wherein the first substrate (25) includes a second surface opposite the first bonding surface, and wherein the first conductive via (145) extends to the second surface of the first substrate and provides electrical connectivity to the second surface of the first substrate from the first bonding surface of the first substrate [Fig. 1].
Regarding claim 7, Agarwal discloses a terminal (70,135,140) connection coupled to the second surface of the first substrate and electrically coupled to the first conductive via [Fig. 1].
Regarding claim 8, Agarwal discloses wherein the second substrate (30) includes a second bonding surface opposite the first bonding surface and a second microelectronic circuit element embedded into the second substrate, a portion of the second circuit element of the second substrate exposed at the second bonding surface of the second substrate [Fig.  1 and paragraph 0048].
Regarding claim 9, Agarwal discloses a second conductive via (150) electrically coupled to the first and second circuit elements of the second substrate and extending at least partially through the second substrate, the second conductive via provides electrical connectivity to the second bonding surface of the second substrate from the first bonding surface of the second substrate [Fig.  1 and paragraphs 0048-0050].
Regarding claim 10, Agarwal discloses wherein the second conductive via (150) provides electrical connectivity to the second bonding surface of the second substrate from a second surface of the first substrate opposite the first bonding surface of the first substrate  [Fig.  1 and paragraph 0049].
Regarding claims 11 and 18, Agarwal discloses a third substrate (35) having a first bonding surface and a first microelectronic circuit element embedded into the third substrate, a portion of the first circuit element of the third substrate exposed at the first bonding surface of the third substrate, the first bonding surface of the third substrate bonded to the second bonding surface of the second substrate so that the first circuit element of the third substrate is electrically coupled to the second circuit element of the second substrate [Fig.  1 and paragraphs 0048-0050].
Regarding claim 13, Agarwal discloses a microelectronic assembly comprising a plurality of the microelectronic assemblies of claim 11 [Fig. 1 and paragraph 0048].
Regarding claim 14, Agarwal discloses a microelectronic assembly, comprising: 
a plurality of adjacent stacks of multiple microelectronic elements [Abstract and paragraph 0048], each stack comprising: 
a first substrate (25) having a first bonding surface and a first microelectronic circuit element embedded into the first substrate, a portion of the first circuit element of the first substrate exposed at the first bonding surface of the first substrate  [Fig.  1 and paragraphs 0048-0050]; 
a second substrate (30) having a first bonding surface and a first microelectronic circuit element embedded into the second substrate, a portion of the first circuit element of the second substrate exposed at the first bonding surface of the second substrate, the first bonding surface of the second substrate hybrid bonded to the first bonding surface of the first substrate, electrically coupling the first substrate to the second substrate without adhesive and forming a stack [Fig.  1 and paragraphs 0048-0050];  and 
a first molding (130/110/115) covering the side edges of at least the second substrate of each stack, including the side edges facing side edges of an adjacent stack  [Fig.  1, Abstract, and paragraphs 0048-0050].
Regarding claim 15, Agarwal discloses a semiconductor interposer (20), the stack hybrid bonded to the interposer [Figs. 1].
Regarding claim 19, Agarwal discloses a first conductive via (145) electrically coupled to the first circuit element of the first substrate and extending at least partially through the first substrate, a second conductive via (150) electrically coupled to the first circuit element of the second substrate and extending at least partially through the second substrate, and a third conductive via (155) electrically coupled to the first circuit element of the third substrate and extending at least partially through the third substrate, such that there is electrical connectivity from the first substrate to the third substrate [Fig. 1].
Regarding claim 25, Agarwal discloses wherein at least the second substrate comprises a solid-state memory device [paragraph 0048-0050].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11158606 in view of Agarwal et al. (US 2019/0371763).
The claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art in view of Agarwal (see Agarwal’s teachings above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/          Primary Examiner, Art Unit 2815